Citation Nr: 1114071	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  04-41 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in pertinent part, denied service connection for a back injury.  

In November 2006, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.    

In January 2007, the Board denied the Veteran's claim for service connection for a back injury.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2007 Joint Motion for Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the January 2007 decision be vacated and remanded.  The Court granted the motion by Order in November 2007.  

In April 2008, the Board remanded the claim on appeal for further development.  

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a February 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2010, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Peter J. Sebekos as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The Veteran contends that he has a current back disorder related to a back injury in service.  Specifically, he asserts that he injured his back while restraining an unruly petty officer during service.  In his March 2004 claim for service connection, he stated that he had physical limitations and pain since his in-service injury until the present.  During the November 2006 hearing he testified that his back had bothered him from the in-service injury until the present.  An October 2010 VA radiology report reflects that an X-ray study of the lumbar spine revealed degenerative arthritic changes.   

The Veteran is competent to describe his in-service back injury.  See Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  He is also competent to report a continuity of symptomatology, as reflected in his March 2004 claim for service connection and his November 2006 hearing testimony.  Charles v. Principi, 16 Vet. App. 370 (2002).  The report of a continuity of symptomatology suggests a link between his current complaints regarding the back and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

As noted above, the October 2010 VA X-ray study reflects degenerative arthritic changes of the lumbar spine.  In correspondence dated in October 2010, the Veteran stated that he had seen his VA physician in late October 2010, who observed scarring on his lumbar spine and ordered the X-ray.  While the X-ray report was submitted by the Veteran, the most recent VA treatment records currently associated with the claims file are dated in August 2010.  The Veteran's October 2010 statement reflects that more recent records of VA treatment which are pertinent to the claim on appeal are available.  As any records of VA treatment since August 2010 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

During the November 2006 hearing, the Veteran reported that he had disclosed his back injury during a December 1991 physical examination for employment with the county sheriff's office.  In April 2008, the Board remanded the claim, in part, so that records of this physical examination could be associated with the claims file.  In October 2009 and August 2010, the Appeals Management Center (AMC) asked the Veteran to submit a VA Form VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), so that medical records regarding his December 1991 physical examination could be obtained.  In correspondence dated in October 2010, the Veteran indicated that the medical report from his physical examination for the sheriff's department revealed evidence of back surgery prior to 1992, adding that this report had been mailed to VA in September 2010.  Despite this statement, the report of the 1991 physical examination for employment with the county sheriff's office has not been associated with the claims file.  On remand, the RO should attempt to obtain a copy of this examination report.  

Further, in his August 2004 notice of disagreement, the Veteran stated that he was currently in cardiac rehabilitation at Baylor All Saints Medical Facility, and they had developed a program which helped his heart and his back.  No records of treatment from this facility have been associated with the claims file.  Accordingly, as the claim is being remanded, the RO should attempt to obtain any outstanding pertinent treatment records from this facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for his back disorder.  Of particular interest are the report of a December 1991 medical examination for employment with the county sheriff's office, any pertinent treatment records from Baylor All Saints Medical Facility, and any records of treatment from the VA North Texas Healthcare System (to include the Fort Worth Outpatient Clinic (OPC)) since August 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current back disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current back disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disorder was incurred or aggravated as a result of active service. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



